GIERKE, Judge,
with whom
EFFRON, Judge, joins (concurring in part and dissenting in part):
I agree with the majority’s holding that the results of the urinalysis were properly admitted in evidence against appellant. I disagree with the majority’s holding that the evidence is legally sufficient to support appellant’s conviction of conduct that was “of such a nature as to affect the peace and quiet of persons who may witness it and who may be disturbed or provoked to resentment thereby.” Para. 73c(2), Part IV, Manual for Courts-Martial, United States (1995 ed.).
Appellant’s conduct was witnessed by a captain and a senior master sergeant. Both were senior to appellant in military grade and position. Neither thought appellant’s conduct warranted intervention or an on-the-spot correction.
Captain Langston testified that appellant’s comment was softly muttered “almost under his breath” and “was a statement made out of more frustration than anything.” When asked what action he took after hearing appellant’s comment, Captain Langston testified that he took “no personal action.” He merely looked across the room at Senior Master Sergeant (SMSgt) Tinney, “who was looking back at [him] with a surprised look, quizzical.” When asked if he was “disturbed or outraged,” Captain Langston testified that he took no action. He explained, “That kind of language is fairly common on the flight line and, you know, the language itself doesn’t bother me.” Captain Langston did not mention appellant’s conduct to any superiors until 24 hours later at a meeting called by his superior.
SMSgt Tinney testified that when appellant commented that the first sergeant was “f_ing with the wrong person,” he “was just releasing frustration.” He thought that the comment “was inappropriate, considering the situation.” He interpreted the conversa*359tion about the “glare” as a question from the first sergeant asking appellant if he was trying to intimidate him and appellant responding that he was not trying to intimidate him. He did not interpret appellant’s conduct as “any personal threat.”
Chief Master Sergeant (CMSgt) Bums testified that he was not present when the comment about “f_ing with the wrong person” was made. He testified that he asked appellant if “that glare was meant to intimidate [him].” Appellant said that he was not trying to intimidate him. CMSgt Bums then said “fine” and dismissed appellant. On cross-examination, CMSgt Bums testified that he did not reprimand appellant because appellant “had more than enough problems at that time for me to add to his problems on that particular day.”
The prosecution’s case thus consisted of a comment, made out of CMSgt Burns’s presence, that neither Captain Langston nor SMSgt Tinney considered to warrant a response or corrective action and a “glare” that CMSgt Burns initially interpreted as threatening; but he then dismissed appellant without further action when appellant responded that he was not trying to intimidate him. In short, three of appellant’s military superiors witnessed his behavior, and none of them thought that it warranted correction or reaction. In my view, this is insufficient for any reasonable factfinder to conclude that appellant’s conduct affected the peace and quiet of the three persons who witnessed it or that those three persons were “disturbed or provoked to resentment thereby.”